Citation Nr: 0525436	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-20 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b) (2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1972 and from July 1974 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision by the No. Little Rock, Arkansas Regional Office 
(RO).  In October 2002, the veteran testified at a hearing 
before a hearing officer at the RO.  A transcript of that 
hearing is of record.  

In July 2004, the Board remanded the case to the RO for 
further development.  Thereafter, a supplemental statement of 
the case was issued in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the appellate 
courts.  It has been held in this regard that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  After a review of the veteran's claims 
folder, the Board finds that additional development is 
required.  

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes, 
on the basis that he is unable, due to physical disabilities, 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502(a) (West 2002); 38 C.F.R. §§ 3.321(b) (2), 4.15, 4.17 
(2004).  

The RO's most recent evaluation of the veteran's nonservice-
connected disabilities is set forth in the November 2001 
rating decision.  Significantly, it was determined that the 
veteran has the following nonservice-connected disabilities: 
low back condition, rated 20 percent disabling; a right knee 
condition, rated 10 percent disabling; and hearing loss, 
rated noncompensably disabling.  The combined rating for the 
veteran's nonservice-connected disabilities was calculated to 
be 30 percent.  There are no adjudicated service-connected 
disabilities.  

In the July 2004 remand, the Board noted that during the 
pendency of the veteran's appeal, he had received treatment 
for depression; however, the RO had not rated the depression.  
The Board determined that a psychiatric examination was 
necessary in order to determine the occupational impairment 
attributable to the veteran's depression.  The Board also 
noted that the low back disorder had been assigned a 20 
percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2004).  The Board further noted that 
the criteria used to rate spine disabilities were revised 
effective September 23, 2002, and again September 26, 2003.  

In light of the foregoing, the Board remanded the case back 
to the RO in July 2004.  In its remand, the Board 
specifically directed the RO to: (1) identify all medical 
care providers from whom he received treatment since March 
2001, and obtain up-to-date medical records from the VAMC in 
Little Rock, Arkansas; (2) afford the veteran appropriate 
examinations, including a general medical examination, a 
psychiatric examination, and an audiological examination; (3) 
rate each of the veteran's disabilities; and (4) issue a 
supplemental statement of the case (SSOC), which contains 
citation to the appropriate diagnostic code, and provide a 
discussion of their applicability to the veteran's 
disabilities.  The Board noted that the SSOC should also 
include the revised rating criteria effective in September 
2002 and September 2003.  

However, while the veteran was accorded orthopedic and 
psychiatric examinations, the RO did not accomplish all of 
the Board's remand directives.  An audiological evaluation 
was not conducted.  The RO issued another Supplemental 
Statement of the Case in December 2004 noting essentially 
that the veteran did not meet the schedular minimum for 
entitlement to nonservice-connected disability pension 
benefits.  The RO apparently made this determination without 
evaluating the severity of each of the veteran's disabilities 
under the appropriate diagnostic codes as required by VA case 
law.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992).  

In cases such as this, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).   

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The AMC or RO should schedule the 
veteran for a VA audiological examination 
to determine the current nature and 
severity of his hearing loss. The veteran 
is hereby advised of the need to appear 
for such examination so that necessary 
medical data may be obtained.  Failure to 
appear without good cause will result in 
a denial of his claim for increase by 
operation of 38 C.F.R. § 3.655(b).  The 
claims folder must be made available to 
the examiner for review prior to any 
examination of the veteran.  The 
examination report should reflect review 
of the pertinent material in the claims 
folder and include the factors upon which 
any opinion is based.  

2.  Thereafter, the AMC or RO should 
reconsider the veteran's claim.  Each of 
the veteran's disabilities should be 
evaluated in accordance with the criteria 
set forth in 38 C.F.R. Part 4 (2004).  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain a recitation of the 
percentage rating for each diagnosed 
disability, citation to the appropriate 
diagnostic codes, and provide a 
discussion of their applicability to the 
veteran's disabilities.  The SSOC should 
include the revised spine disorders 
rating criteria effective in September 
2002 and September 2003.  The veteran and 
his representative should then be 
afforded the applicable time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

